In a negligence action to recover damages for personal injury, in which the defendant interposed, as a defense, that plaintiff’s claim had been duly released in writing, the defendants appeal from a resettled order of the Supreme Court, Kings County, entered July 20, 1964, which denied their motion for a separate and prior trial on the issue of general release raised by their defense. Order affirmed, with $10 costs and disbursements (Mosher v. Mitchell, 22 A D 2d 805, and eases there cited). Christ, Acting P. J., Brennan, Hill, Hopkins and Benjamin, JJ., concur.